Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to papers filed May 2, 2022. Applicant’s reply to the restriction/election requirement of April 15, 2022 has been entered. Claims 8-12, 21, and 22 have been canceled. Claims 1-7 and 13-20 are pending in the application. 
Priority
Applicant’s claim for the benefit of prior-filed U.S. Provisional Patent Application No. 62/703,680, filed July 26, 2018 under 35 U.S.C. 119(e), is acknowledged. 
Election/Restrictions
Applicant’s election of Group I, claims 1-6 and 13-19, is acknowledged. Applicant’s elections of i) “hydrogen” as the species of agent being delivered, ii) “hyaluronic acid” as the species of hydrogel polymer constituent, iii) “graphite” as the species of electrode conductive material, iv) “pad” as the species of product form, v) “nylon” as the species of flexible supportive material, and vi) “burn” as the species of wound, disease or other condition being treated are all also acknowledged. The Examiner has determined that claims 1, 2, 4-6, and 13-19 read on the elected subject matter. 
Accordingly, claims 3, 7, and 20 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected subject matter, there being no allowable generic or linking claim. Because Applicant did not indicate whether their elections are made with or without traverse, and did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Election was made without traverse in the reply filed on May 2, 2022. Claims 1, 2, 4-6, and 13-19 are currently under examination. 
Abstract
The abstract of the disclosure is objected to because of the following:
1. The abstract should be a concise summary of the key technical aspects of the invention which are new to the art to which the invention pertains. If the invention pertains to a composition, the abstract should recite the key requisite ingredients. If the invention pertains to a method, the abstract should recite the key requisite active steps.
2. The abstract is very broad and generic. Generating hydrogen or hydrogen peroxide are certainly not new. Treating diseases generally are certainly not new.   
3. The abstract does not appear to recite the key requisite ingredients of a product, or the key requisite active steps of a method of treatment. Moreover, the presentation of the “cosmetics” application as an embodiment of treating diseases appears to be an unintended typographical error, since cosmetic applications are generally considered to be distinct from disease treatment applications. 
Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 2, 4, and 15 are objected to because of the following:
1. In claim 2, there should be a comma between “anionic” and “non-sulfated”. Because of this, there should therefore be semicolons, rather than commas, between the enumerated species. 
2. In claim 4, the expression “the cathode and the anode electrode: should be “the cathode and the anode electrodes”. There appears to be an extraneous comma between “or” and “the cathode”.
3. In claim 15, there appear to be an extraneous “wt”. 
Appropriate correction is required.
Double Patenting Objection
Claim 13 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 6. Both claims 13 and 6 require a power source operatively linked to the at least one cathode electrode and the at least one anode electrode. Although claim 13 further describes that power source as “able to generate a current sufficient to cause a hydrolysis reaction in the hydrogel”, it would be perfectly understood from claim 1 and plain common sense that the power source of claim 6 must do the same. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-6, and 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 stipulates that the product is “capable of delivering a therapeutically effective amount of hydrogen, metastable hydrogen peroxide and/or oxygen to a tissue in need thereof”, and then later provides “thereby generating the hydrogen, metastable hydrogen peroxide, and oxygen”, all of which renders the claim indefinite for the following reasons:
1. The “therapeutically effective amount” is not defined by the claim. Moreover, the claim is directed to a product of manufacture, not to a method of therapy/treatment. The claim never even says one word about any specific disease or condition being treated, and thus one of ordinary skill in the art would have no idea what the “therapeutically effective amount” is for treating an unspecified disease or condition, and therefore could not definitively ascertain the metes and bounds of the claim. 
2. The “tissue in need thereof” is not defined by the claim, nor can one of ordinary skill in the art definitively ascertain what tissues are “in need” of a therapeutically effective amount of hydrogen, a therapeutically effective amount of metastable hydrogen peroxide, a therapeutically effective amount of oxygen, or some combination thereof. Indeed, on the one hand, all tissues in any state of health or disease could be said to be “in need of” oxygen and thus “a tissue in need thereof” would not really be limiting. On the other hand, a therapeutically effective amount of oxygen would imply that the tissue is fundamentally in need of therapy, and is thus in some diseased or unhealthy state, and thus “a tissue in need thereof” would appear to necessarily exclude any normal, healthy tissue. 
3. There is insufficient antecedent basis for the expression “thereby generating the hydrogen, metastable hydrogen peroxide, and oxygen”. Prior to this statement, the claim described the product of manufacture as “capable of delivering hydrogen, metastable hydrogen peroxide and/or oxygen”, and thus at the very least only one of these enumerated species is necessarily present and being delivered. But the expression “thereby generating the hydrogen, metastable hydrogen peroxide, and oxygen” requires all three species to be present. One of ordinary skill in the art cannot definitively ascertain whether e.g. the product necessarily generates all three species and delivers all three species to the tissue, but only one of these delivered species need be present in “a therapeutically effective amount”; or, alternatively, the product generates all three species but need only actually deliver one of the generated species to the tissue; or, alternatively, some other embodiment is contemplated as defining the scope of the claims. 
4. Furthermore, while it is clear that the product of manufacture does in fact generate all of hydrogen, metastable hydrogen peroxide and oxygen, since the product of manufacture is merely “capable” of delivering a therapeutically effective amount of one or a combination of these, one of ordinary skill in the art cannot definitively ascertain whether the product necessarily delivers any of these species at all. Indeed, if the product generates a therapeutically effective amount of one or more of these species, it thus would certainly be “capable” of delivering a therapeutically effective amount of one or more of these species, since the species have been generated and are there, provided that the means for delivery is in place and permitted to operate. But one of ordinary skill in the art cannot definitively ascertain whether “capable of delivering” necessarily means and requires actually delivering. 
5. In summary, then, while it appears to be clear that the product of manufacture generates all of hydrogen, metastable hydrogen peroxide, and oxygen, it is not clear that all are generated in a “therapeutically effective amount”, or even what the “therapeutically effective amounts” really are, and whether the product of manufacture actually physically delivers the generated hydrogen, metastable hydrogen peroxide, and oxygen to a tissue, and if so, to what tissues are “in need of” these species. 
***For examination at this time, the claim is being interpreted as the product of manufacture generates all of hydrogen, metastable hydrogen peroxide, and oxygen such that at least one of these is generated in an amount that could be therapeutic for at least one tissue if so delivered to the tissue.
Claim 2 recites at least one broad limitation, e.g. glycosaminoglycan, together with at least one narrower limitation, e.g. anionic glycosaminoglycan, that falls within the scope of the broader limitation, in the alternative in the same claim, which is indefinite.
Claim 4 is indefinite for the following reasons:
1. Claim 4 recites at least one broad limitation, e.g. 0.5 to 3 cm, together with at least one narrower limitation, e.g. 1 to 2 cm, that falls within the scope of the broader limitation, in the alternative in the same claim, which is indefinite.
2. Claim 4 provides that the anode and cathode electrodes are “made of a material comprising a conductive material”, which appears to be a product-by-process limitation. One of ordinary skill in the art cannot definitively ascertain whether the final product necessarily contains the referenced conductive material. 
***If the electrodes do necessarily contain the referenced conductive material, Applicant is advised to amend the claim to read “the cathode and anode electrodes comprise a conductive material”. 
Claim 5 recites at least one broad limitation, e.g. pad, together with at least one narrower limitation, e.g. skin pad, that falls within the scope of the broader limitation, in the alternative in the same claim, which is indefinite.
Claims 15 and 16 are indefinite for the following reasons:
1. Claims 15 and 16 recite the expression “at least about”. While “at least” or “about” when used alone would each be definite, the expression “at least about” is considered to be indefinite. 
Claims 15 and 16 each recite at least one broad range, e.g. at least about 75%, together with at least one narrower range, e.g. at least about 80%, that falls within the scope of the broader range, in the alternative in the same claim, which is indefinite.
Claim 17 stipulates in a wherein clause that “the conductive material comprises a flexible conductive material”. The limitation “flexible” is not defined by the claim, is arbitrary, relative, and subjective, and one of ordinary skill in the art cannot definitively ascertain the metes and bounds of what constitutes flexible and not flexible, and thus cannot definitively ascertain the metes and bounds of the claim. 
Claim 18 stipulates in a wherein clause that the conductive material can be a metal, which metal can optionally be “platinum or gold”. Since it’s perfectly clear that “metal” encompasses within its purview any metal, and the metal can thus optionally be any metal, including platinum or gold. Hence, stipulating that the metal can be “platinum or gold” is essentially equivalent to a “such as” or a “for example” clause, which renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 19 is indefinite because of the following:
1. Claim 19 recites at least one broad limitation, e.g. battery, together with at least one narrower limitation, e.g. microbattery, that falls within the scope of the broader limitation, in the alternative in the same claim, which is indefinite.
2. Claim 19, which depends from claim 6, stipulates in a wherein clause that the battery or microbattery can optionally deliver a current of between 1 µA to 103 µA”. Since it’s perfectly clear in general and from claim 6 that the battery will deliver a current, stipulating that the current can optionally be “between 1 µA to 103 µA” is essentially equivalent to a “such as” or a “for example” clause, which renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
3. Even assuming, arguendo, that the claim requires a battery that “can deliver” a current of between about 1 µA to 103 µA, one of ordinary skill in the art cannot definitively ascertain whether the battery is so limited. Hence, for example, a battery that “can deliver” a current of between about 1 µA to 103 µA could also deliver a current of 500 A, depending on the voltage and resistance and other factors. Hence, the limitation appears to make no sense as far as limiting the claim. It would appear that Applicant intends the current being delivered to be limited to between about 1 µA to 103 µA. In this case, Applicant is advised to amend the claim accordingly, if adequate support exists in the specification for such an amendment. 
Claims 2, 4-6, and 13-19 are (also) indefinite for depending from an indefinite claim.
Claim Rejections - 35 USC § 103 (I-III)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
I. Claims 1, 4-6, 13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Colton et al. (U.S. Patent Application Pub. No. 2003/0087427) in view of Bae et al. (U.S. Patent No. 5,354,264).
I. Applicant Claims
Applicant’s elected subject matter is directed to a product in the form of a “pad” for delivering e.g. hydrogen to a tissue comprising a hydrated hydrogel; at least one cathode and at least one anode implanted on or within the hydrogel; and a power source connected to the at least one cathode and the at least one anode; whereby an electrical current causes a hydrolysis reaction in the hydrogel to thus generate hydrogen and oxygen gases; wherein the power source is a battery capable of delivering a current of 1-103 µA. 
I. Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Colton et al. disclose an electrolyzer apparatus in the form of a “pad” for delivering e.g. hydrogen gas to a tissue comprising a hydrated solid polymer electrolyte proton exchange membrane (PEM), at least one cathode and at least one anode, and a power source connected to the at least one cathode and the at least one anode; whereby an electrical current causes hydrolysis of water within the electrolyzer to thus generate hydrogen and oxygen gases; wherein the power source is a battery capable of delivering a current of 1-200 µA.
Bae et al. disclose an electrolyzer apparatus for generating oxygen and hydrogen gases comprising a hydrated hydrogel; at least one cathode and at least one anode implanted on or within the hydrogel; and a power source connected to the at least one cathode and the at least one anode; whereby an electrical current causes a hydrolysis reaction in the hydrogel to thus generate hydrogen and oxygen gases; wherein the hydrogel comprises a negatively charged polymer with carboxylic acid and/or sulfonic acid groups, and wherein the power source is e.g. a battery.
I. Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Colton et al. do not explicitly disclose that the electrolyzer contains a hydrated hydrogel in contact with the at least one cathode and the at least one anode. This deficiency is cured by the teachings of Bae et al. 
I. Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Colton et al. and Bae et al., outlined supra, to devise Applicant’s presently claimed product. 
Colton et al. disclose an electrolyzer apparatus in the form of a “pad” for delivering e.g. hydrogen gas to a tissue comprising a hydrated solid polymer electrolyte proton exchange membrane (PEM), at least one cathode and at least one anode, and a power source connected to the at least one cathode and the at least one anode; whereby an electrical current causes hydrolysis of water within the electrolyzer to thus generate hydrogen and oxygen gases; wherein the power source is a battery capable of delivering a current of 1-200 µA. Since Bae et al. disclose that hydrated hydrogels composed of negatively charged polymers themselves permit electrical current flow (e.g. via the negative charges on the polymer backbone) and thus do not require an ionic aqueous medium, they permit water electrolysis to generate hydrogen and oxygen gas only, free of chlorine and other gases, which might be present in the case of saline or other electrolyte containing solutions; and that hydrated hydrogels composed of negatively charged polymers have mechanical strength and rigidity and allow water to flow through the polymer network towards the cathode ensuring a continuous water supply by electro-osmosis; one of ordinary skill in the art would thus be motivated to employ a hydrated hydrogel comprising a negatively charged polymer as the hydrated solid polymer network in the Colton et al. electrolyzer apparatus, with the reasonable expectation that the resulting apparatus will thus generate hydrogen and oxygen gases only, free of chlorine and other gases, which might be present in the case of saline or other electrolyte containing solutions; and will allow water to flow through the polymer network towards the cathode ensuring a continuous water supply by electro-osmosis.
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
II. Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Colton et al. (U.S. Patent Application Pub. No. 2003/0087427) in view of Bae et al. (U.S. Patent No. 5,354,264) and Tavsanli et al. (Eur Polymer J. 2017; 94: 185-195).
II. Applicant Claims
Applicant’s elected subject matter is directed to a product for delivering e.g. hydrogen to a tissue comprising a hydrated hydrogel; at least one cathode and at least one anode implanted on or within the hydrogel; whereby an electrical current causes a hydrolysis reaction in the hydrogel to thus generate hydrogen and oxygen gases; wherein the hydrogel comprises hyaluronic acid. 
II. Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Colton et al. disclose an electrolyzer apparatus in the form of a “pad” for delivering e.g. hydrogen gas to a tissue comprising a hydrated solid polymer electrolyte proton exchange membrane (PEM), at least one cathode and at least one anode, and a power source connected to the at least one cathode and the at least one anode; whereby an electrical current causes hydrolysis of water within the electrolyzer to thus generate hydrogen and oxygen gases; wherein the power source is a battery capable of delivering a current of 1-200 µA.
Bae et al. disclose an electrolyzer apparatus for generating oxygen and hydrogen gases comprising a hydrated hydrogel; at least one cathode and at least one anode implanted on or within the hydrogel; and a power source connected to the at least one cathode and the at least one anode; whereby an electrical current causes a hydrolysis reaction in the hydrogel to thus generate hydrogen and oxygen gases; wherein the hydrogel comprises a negatively charged polymer with carboxylic acid and/or sulfonic acid groups, and wherein the power source is e.g. a battery.
Tavsanli et al. disclose that hyaluronic acid, a glycosaminoglycan, exhibits polyanionic properties, and under appropriate conditions can form mechanically strong hyaluronic acid hydrogels. 
II. Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Colton et al. do not explicitly disclose that the electrolyzer contains a hydrated hydrogel containing hyaluronic acid in contact with the at least one cathode and the at least one anode. This deficiency is cured by the teachings of Bae et al. and Tavsanli et al. 
II. Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Colton et al., Bae et al., and Tavsanli et al., outlined supra, to devise Applicant’s presently claimed product. 
Colton et al. disclose an electrolyzer apparatus in the form of a “pad” for delivering e.g. hydrogen gas to a tissue comprising a hydrated solid polymer electrolyte proton exchange membrane (PEM), at least one cathode and at least one anode, and a power source connected to the at least one cathode and the at least one anode; whereby an electrical current causes hydrolysis of water within the electrolyzer to thus generate hydrogen and oxygen gases; wherein the power source is a battery capable of delivering a current of 1-200 µA. Since Bae et al. disclose that hydrated hydrogels composed of negatively charged polymers themselves permit electrical current flow (e.g. via the negative charges on the polymer backbone) and thus do not require an ionic aqueous medium, they permit water electrolysis to generate hydrogen and oxygen gas only, free of chlorine and other gases, which might be present in the case of saline or other electrolyte containing solutions; and that hydrated hydrogels composed of negatively charged polymers have mechanical strength and rigidity and allow water to flow through the polymer network towards the cathode ensuring a continuous water supply by electro-osmosis; and since Tavsanli et al. disclose that hyaluronic acid, a glycosaminoglycan, exhibits polyanionic properties, and under appropriate conditions can form mechanically strong hyaluronic acid hydrogels; one of ordinary skill in the art would thus be motivated to employ a hydrated, mechanically strong hydrogel comprising hyaluronic acid as the hydrated solid polymer network in the Colton et al. electrolyzer apparatus, with the reasonable expectation that the resulting apparatus will thus generate hydrogen and oxygen gases only, free of chlorine and other gases, which might be present in the case of saline or other electrolyte containing solutions; and will allow water to flow through the polymer network towards the cathode ensuring a continuous water supply by electro-osmosis.
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
III. Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Colton et al. (U.S. Patent Application Pub. No. 2003/0087427) in view of Bae et al. (U.S. Patent No. 5,354,264) and Yuvara et al. (Mat Res. 2014; 17(1): pages 1-8).
III. Applicant Claims
Applicant’s elected subject matter is directed to a product for delivering e.g. hydrogen to a tissue comprising a hydrated hydrogel; at least one cathode electrode and at least one anode electrode implanted on or within the hydrogel; whereby an electrical current causes a hydrolysis reaction in the hydrogel to thus generate hydrogen and oxygen gases; wherein the electrodes are composed of graphite. 
III. Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Colton et al. disclose an electrolyzer apparatus in the form of a “pad” for delivering e.g. hydrogen gas to a tissue comprising a hydrated solid polymer electrolyte proton exchange membrane (PEM), at least one cathode and at least one anode, and a power source connected to the at least one cathode and the at least one anode; whereby an electrical current causes hydrolysis of water within the electrolyzer to thus generate hydrogen and oxygen gases; wherein the power source is a battery capable of delivering a current of 1-200 µA.
Bae et al. disclose an electrolyzer apparatus for generating oxygen and hydrogen gases comprising a hydrated hydrogel; at least one cathode and at least one anode implanted on or within the hydrogel; and a power source connected to the at least one cathode and the at least one anode; whereby an electrical current causes a hydrolysis reaction in the hydrogel to thus generate hydrogen and oxygen gases; wherein the hydrogel comprises a negatively charged polymer with carboxylic acid and/or sulfonic acid groups, and wherein the power source is e.g. a battery.
Yuvara et al. disclose that graphite electrodes are a good choice for achieving maximal hydrogen production by hydrolysis of water compared to other types of electrodes. 
III. Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Colton et al. do not explicitly disclose that the electrolyzer contains a hydrated hydrogel in contact with the at least one cathode electrode and the at least one anode electrode, and that the electrodes are composed of graphite. These deficiencies are cured by the teachings of Bae et al. and Yuvara et al.
III. Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Colton et al., Bae et al., and Yuvara et al., outlined supra, to devise Applicant’s presently claimed product. 
Colton et al. disclose an electrolyzer apparatus in the form of a “pad” for delivering e.g. hydrogen gas to a tissue comprising a hydrated solid polymer electrolyte proton exchange membrane (PEM), at least one cathode and at least one anode, and a power source connected to the at least one cathode and the at least one anode; whereby an electrical current causes hydrolysis of water within the electrolyzer to thus generate hydrogen and oxygen gases; wherein the power source is a battery capable of delivering a current of 1-200 µA. Since Bae et al. disclose that hydrated hydrogels composed of negatively charged polymers themselves permit electrical current flow (e.g. via the negative charges on the polymer backbone) and thus do not require an ionic aqueous medium, they permit water electrolysis to generate hydrogen and oxygen gas only, free of chlorine and other gases, which might be present in the case of saline or other electrolyte containing solutions; and that hydrated hydrogels composed of negatively charged polymers have mechanical strength and rigidity and allow water to flow through the polymer network towards the cathode ensuring a continuous water supply by electro-osmosis; and since Yuvara et al. disclose that graphite electrodes are a good choice for achieving maximal hydrogen production by hydrolysis of water compared to other types of electrodes; one of ordinary skill in the art would thus be motivated to employ a hydrated hydrogel comprising a negatively charged polymer as the hydrated solid polymer network in the Colton et al. electrolyzer apparatus, and to employ electrodes composed of graphite, with the reasonable expectation that the resulting apparatus will thus generate hydrogen and oxygen gases only, free of chlorine and other gases, which might be present in the case of saline or other electrolyte containing solutions; and will allow water to flow through the polymer network towards the cathode ensuring a continuous water supply by electro-osmosis.
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
No claims are allowed.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID BROWE/Primary Examiner, Art Unit 1617